DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are moot in view of the new grounds of rejection or indication of allowable subject matter as detailed below in light of Applicant’s claim amendments.

Claim Objections
Claim 16 objected to because of the following informalities:  
Claim 16 “wherein the substrate comprising a wide bandgap semiconductor material” should be “wherein the substrate [[comprising]] comprises a wide bandgap semiconductor material”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,8,11,13,16,17,21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0032811 A1 to Kizilyalli et al., “Kizilyalli”, in view of “Self-Aligned NiGeSi Contacts on Gallium Arsenide for III-V MOSFETs” ECS Transactions, 33 (6) 1021-1028 (2010) by Zingui Zhang et al., “Zhang”.
Regarding claim 1, Kizilyalli discloses a semiconductor device (e.g. FIG. 1A, FIG. 2) comprising:
a substrate (substrate containing 101, ¶ [0025]) having a first surface (upper surface in FIG. 2 between 100 and 201) and a second surface (lower surface of FIG. 2 substrate 200), the substrate comprising a wide bandgap semiconductor material (GaN, ¶ [0025],[0026]);
an epitaxial layer (103 and 109 formed from FIG. 2 epi layer 201, ¶ [0032], or 201 and 301 together as both are epi GaN layers ¶ [0036]) on the first surface of the substrate; and
a first layer of metal (102, ¶ [0027],[0029]) on the second surface of the substrate, wherein the first layer of metal (102) is continuous (as pictured), has a uniform thickness (as pictured), and forms an ohmic contact (drain contact) to the substrate.
Kizilyalli fails to clearly teach wherein the metal is specifically a metal germanosilicide compound.
Zhang teaches metal germanosilicide ohmic contacts to III-V MOSFETs (Abstract, Fig. 1, pages 1022-1024 Process Development).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kizilyalli with metal (specifically nickel) germanosilicide as the ohmic drain contact as taught by Zhang since NiGeSi forms a good output ohmic for III-V MOSFETs (Zhang Abstract, page 1024 Result and Discussion, page 1027 Conclusion).

Regarding claim 2, Kizilyalli in view of Zhang yields the semiconductor device of claim 1, and Kizilyalli further comprising: a second layer of metal (source 106, ¶ [0027]) above the epitaxial layer; and wherein the second layer of metal forms an ohmic contact (source contact) to the epitaxial layer.
Kizilyalli fails to clearly state wherein the second metal is also a metal germanosilicide compound.
Zhang teaches metal germanosilicide ohmic contacts to III-V MOSFETs (Abstract, Fig. 1, pages 1022-1024 Process Development).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kizilyalli with metal (specifically nickel) germanosilicide as the ohmic source contact as taught by Zhang since NiGeSi forms a good output ohmic for III-V MOSFETs (Zhang Abstract, page 1024 Result and Discussion, page 1027 Conclusion).

Regarding claim 4, Kizilyalli in view of Zhang yields the semiconductor device of claim 1, and Kizilyalli further discloses wherein the epitaxial layer (201) comprises gallium nitride (¶ [0032]).

Regarding claim 8, Kizilyalli in view of Zhang yields the semiconductor device of claim 1, and Kizilyalli further discloses wherein the semiconductor device (FIG. 1A) is a vertical device (drain 102 on bottom, source 106/107 on top).

Regarding claim 11, Kizilyalli discloses a semiconductor device (e.g. FIG. 1A, FIG. 2) comprising:
a substrate (substrate containing 101, ¶ [0025]) having a first surface and a second surface, the substrate comprising a wide bandgap semiconductor material (GaN, ¶ [0025],[0026]);
a epitaxial layer (103 and 109 formed from FIG. 2 epi layer 201, ¶ [0032], or 201 and 301 together as both are epi GaN layers ¶ [0036]) on the first surface of the substrate;
a first layer of metal (102, ¶ [0027],[0029]) on the second surface of the substrate, wherein the first layer (102) of metal is continuous (as pictured), has a uniform thickness (as pictured), and forms an ohmic contact (drain) to the substrate; and 
a second layer of metal (source 106, ¶ [0027]) above the epitaxial layer, wherein the second layer of metal forms an ohmic contact (source contact) to the epitaxial layer.
	Kizilyalli fails to clearly teach wherein the first and second metal layers are specifically metal germanosilicide compounds.
Zhang teaches metal germanosilicide ohmic contacts to III-V MOSFETs (Abstract, Fig. 1, pages 1022-1024 Process Development).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kizilyalli with metal (specifically nickel) germanosilicide as the ohmic source and drain contacts as taught by Zhang since NiGeSi forms a good output ohmic for III-V MOSFETs (Zhang Abstract, page 1024 Result and Discussion, page 1027 Conclusion).

Regarding claim 13, Kizilyalli in view of Zhang yields the semiconductor device of claim 11, and Kizilyalli in view of Zhang wherein the first layer of metal germanosilicide compound (applying teachings of Zhang to Kizilyalli) and the second layer of metal germanosilicide compound (applying teachings of Zhang to Kizilyalli) are at least partially crystalline (Zhang page 1025 Transistors Characterization “Poly-crystalline”, Fig. 5 (a)).

Regarding claim 16, Kizilyalli discloses a method of fabricating a semiconductor device (e.g. FIG. 1A, FIG. 2) comprising: forming a layer of metal (102, ¶ [0027],[0029]) on a substrate (substrate containing 101, ¶ [0025]), wherein the substrate comprising a wide bandgap semiconductor material (GaN, ¶ [0025],[0026]), and having a first surface (upper surface in FIG. 2 between 100 and 201) and a second surface (lower surface of FIG. 2 substrate 200); and 
forming an epitaxial layer (103 and 109 formed from FIG. 2 epi layer 201, ¶ [0032], or 201 and 301 together as both are epi GaN layers ¶ [0036]) on the first surface of the substrate, the layer of metal is formed on the second surface of the substrate, and the layer of metal is continuous (as pictured), has a uniform thickness (as pictured), and forms an ohmic contact (drain contact) to the substrate.
Kizilyalli fails to clearly teach wherein the metal is specifically a metal germanosilicide compound.
Zhang teaches metal germanosilicide ohmic contacts to III-V MOSFETs (Abstract, Fig. 1, pages 1022-1024 Process Development).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Kizilyalli with metal (specifically nickel) germanosilicide as the ohmic drain contact as taught by Zhang since NiGeSi forms a good output ohmic for III-V MOSFETs (Zhang Abstract, page 1024 Result and Discussion, page 1027 Conclusion).

Regarding claim 17, Kizilyalli in view of Zhang yields the method of claim 16, and Zhang further teaches wherein forming the layer of metal germanosilicide compound (NiGeSi) further comprises:
forming (Fig. 1(a) a layer of low melting point material (SiGe) on the second surface of the substrate, wherein the low melting point material comprises silicon germanium;
forming (Two-Step Metallization) a layer of metal (Ni) on the layer of low melting point material; and 
heating (two anneals) to form the layer of metal germanosilicide compound on the second surface of the substrate.

Regarding claim 21, Kizilyalli in view of Zhang yields the semiconductor device of claim 1, and Kizilyalli in view of Zhang further yields wherein the first layer of metal (Kizilyalli drain 102) germanosilicide compound (applying the teachings of Zhang) covers the second surface of the substrate (entire bottom surface as pictured).

Claims 5-7,14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Kizilyalli in view of Zhang as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication Number 2002/0115262 A1 to Cabral, JR et al., “Cabral”.
Regarding claims 5 and 14, Kizilyalli in view of Zhang yields the semiconductor device of claims 1 and 11, and Zhang further teaches wherein the first layer of metal germanosilicide compound comprises chemically bonded metal, silicon and germanium (NiSeGe, Abstract).
Zhang fails to clearly state with sufficient specificity for anticipation wherein the first layer of metal germanosilicide compound has a range in ratio of silicon to germanium between 95:5 to 60:40.
	Cabral teaches wherein a ratio of silicon to germanium ranges from 30:20 to 25:2 (¶ [0038],[0041]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kizilyalli in view of Zhang with silicon and germanium within the claimed ranges as generally taught by Cabral in order to optimize the resistivity (Cabral ¶ [0009]) and/or thermal budget (Cabral ¶ [0010]) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the ratio determines the resulting silicide phases making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.


Regarding claims 6 and 15, Kizilyalli in view of Zhang and Cabral yields the semiconductor device of claims 5 and 14, and Zhang and Cabral further teach wherein the metal comprises nickel (Zhang Abstract, Cabral ¶ [0012]).

Regarding claims 7, although Kizilyalli in view of Zhang yields the semiconductor device of claim 1, Zhang fails to clearly teach wherein the metal germanosilicide compound contains carbon.
	Cabral teaches wherein a metal germanosilicide compound may contain carbon additive (¶ [0039]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kizilyalli in view of Zhang with carbon (C) in the metal germanosilicide as generally taught by Cabral in order to optimize the resistivity (Cabral ¶ [0009]) and/or thermal budget (Cabral ¶ [0010]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Claims 9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Kizilyalli in view of Zhang as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2016/0293423 A1 to Yamada et al., “Yamada”.
Regarding claim 9, Kizilyalli in view of Zhang yields the semiconductor device of claim 1,
and although Kizilyalli teaches wherein the metal (102) may be formed of one or more layers of electrical conductors (¶ [0027]), Kizilyalli fails to clearly state a contact metal layer above the first layer of metal germanosilicide compound (when applying the metal germanosilicide of Zhang to Kizilyalli).
	Yamada teaches a contact metal layer (23, ¶ [0048]) above (when flipped over) a first metal layer (20).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kizilyalli in view of Zhang with a contact metal layer as exemplified by Yamada in order to form a backside protecting electrode (Yamada ¶ [0048]).

Regarding claim 10, Kizilyalli in view of Zhang and Yamada yields the semiconductor device of claim 9, and Yamada further teaches wherein the contact metal layer (23) comprises titanium (Ti) (¶ [0048]).



Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kizilyalli in view of Zhang as applied to claim 17 above, and further in view of U.S. Patent Number 7,851,343 B2 to Mayer et al., “Mayer”.
Regarding claim 18, Kizilyalli in view of Zhang yields the method of claim 17, and Zhang further teaches 
forming the layer of low melting point material comprises depositing a layer of low melting point material (Fig. 1 (a) selective GeSi Epitaxy); and
forming (Fig. 1 (a) the layer of metal (NI) comprises depositing a layer of metal.
	Zhang fails to clearly teach wherein the heating is a laser anneal.
	Mayer teaches forming an ohmic metal contact using a laser anneal (Abstract, column 1 lines 36-47).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Kizilyalli in view of Zhang by using a laser anneal as taught by Mayer since high temperature annealing may damage epitaxial layers (Mayer column 1 lines 12-19).

Regarding claim 19, Kizilyalli in view of Zhang and Mayer yields method of claim 17, and Mayer further teaches forming an encapsulation material (e.g. FIG. 3 ablation capping 120, column 5 lines 25-60) on the metal layer prior to heating to form the layer of metal germanosilicide compound (when applying the teachings of Zhang).

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891